Evans, P. J.,
— This matter is before the court on an appeal from an order of the Department of Revenue, Bureau of Traffic Safety, suspend*89ing appellant’s automobile driver’s privileges for a period of one month. At the hearing it was shown that the offense for which the suspension was ordered occurred September 24, 1960,' on Route 255 near St. Mary’s, Pa. The State policeman testified that he and another officer noticed the appellant proceeding in a zigzag fashion from the center of the road to the right berm. They asked if he was drinking and there was some talk about taking him to a doctor, but the officer had no recollection that this was done.
Appellant testified that he was actually taken to a doctor in St. Mary’s whom he did not know, and that the doctor stated he was far from drunk, whereupon the officer stated “He will have to change that,” and did make a charge of reckless driving. At the time traffic was moderate, no other vehicles were involved in the incident, and no accident took place.
On August 6,1960, defendant was arrested for driving under the influence of intoxicating liquor, and after completion of proceedings in that matter had his operator’s license suspended for a period of one year from November, 1960. Later he had difficulty in arranging for satisfactory insurance coverage and did not have his license reinstated until December, 1961.
On March 1, 1963, the department notified petitioner that his operator’s license was suspended for a period of one month on the old offense of reckless driving which antedated his former suspension for one year, and we conclude that such action was unjustified and must be set aside. In justice we feel that when the department reinstated his license more than a year after this incident, which hardly rose to the seriousness of reckless driving in the first place, it foreclosed any right, particularly without any reason shown, to rehash this old incident concerning which some two- and-a-half years later the recollection of all witnesses was rather hazy.
*90Appellant testified that he is in the business of selling life insurance and must have his car for that purpose, and that he does no longer drink at all.
And now, to wit, April 26, 1963, the order of the Department of Revenue, Bureau of Traffic Safety, is set aside and the department is directed to reinstate appellant’s automobile driving privileges forthwith.